DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2020 has been entered.

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Takeshima et al. (US 20170045598) teaches acquiring a plurality of pieces of k-space data with undersampling in at least one of axes of k-space and in a certain axis different from the axes of k-space, rearranging the pieces of k-space data into a second order different from a first order in which the pieces of k-space data are acquired.  Sutton et al. (US 20140232395) adjusting a k-space trajectory by shifting a center point for each shot to the corresponding point of maximum signal intensity, and adjusting a phase for each shot by applying a negative of a phase at the corresponding point of maximum signal intensity.  Regarding Claim 1, the closest prior art fails to disclose “assigning a first amplification gain to signals within a first signal region in the K space, and assigning a second amplification gain to signals within a second signal region in the K space, wherein signal intensities of K-space signals in the first signal region are greater than .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takeshima et al. (US 20170045598) teaches acquiring a plurality of pieces of k-space data with undersampling in at least one of axes of k-space and in a certain axis different from the axes of k-space, rearranging the pieces of k-space data into a second order different from a first order in which the pieces of k-space data are acquired.  Sutton et al. (US 20140232395) adjusting a k-space trajectory by shifting a center point for each shot to the corresponding point of maximum signal intensity, and adjusting a phase for each shot by applying a negative of a phase at the corresponding point of maximum signal intensity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868